Case 3:19-cr-00130-MHL Document 48-3 Filed 12/09/19 Page 1 of 2 PageID# 303


From:               Hylton, Joshua
To:                 USLawEnforcement@google.com
Subject:            2590472


Google Legal Team,

As discussed yesterday over the phone, I appreciate your quick response and willingness to provide
GPS data for the below device ID(s). Please expedite this request where possible due to this
suspect’s continued threat to our community. If it would speed up the process, please provide data
as it becomes accessible/available, starting with device ID(s) 1 – 9. It was mentioned that the larger
the request, the more time it will take to get data back. With this in mind, I will still have to rule out
device ID(s) 1-9; however, I may be able to do so more quickly if I can begin reviewing data. The
faster I can review the data, the faster I can get this guy/guys off the street.

Thanks again for your professionalism and understanding. I realize that I’m asking for a lot and you
and your team are likely tasked-out already, but any and all assistance and expedited process is
MUCH appreciated.

    1.   1716665659
    2.   -1662305683
    3.   -1305167611
    4.   -1844271119
    5.   -965610516
    6.   2021066118
    7.   702354289
    8.   907512662
    9.   1207269668

If you have any questions or concerns, please don’t hesitate to call,                      


Respectfully,

Master Detective J.P. Hylton Unit: 936
Criminal Investigations Division: Persons Unit




"If you only do what you can do, you will never be better than what you are now."




Respectfully,

Master Detective J.P. Hylton Unit: 936
Criminal Investigations Division: Persons Unit



                                                                                       PROD07_0000009
Case 3:19-cr-00130-MHL Document 48-3 Filed 12/09/19 Page 2 of 2 PageID# 304




"If you only do what you can do, you will never be better than what you are now."




                                                                                    PROD07_0000010
